Citation Nr: 1524347	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-20798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) 
in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical care expenses incurred for treatment from the South Palm Beach Nephrology from January 19 to January 24, 2011, to include the question of whether a timely notice of disagreement had been filed.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran had active duty service from July 1946 to July 1948.  He died in January 2011.  The appellant is a vendor who provided medical services to the Veteran prior to his death.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 decision in which the West Palm Beach VAMC denied the claim for reimbursement of medical expenses incurred at South Palm Beach Nephrology from January 19 to January 24, 2011.  It appears that the appellant filed a notice of disagreement (NOD) in November 2012.  A statement of the case (SOC) was issued in May 2013 and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2013.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals various adjudicatory documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Finally, there are no documents in the VBMS file.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ) for further action.  VA will notify the appellant when further action, on its part, is required.


REMAND

Initially, the Board notes that, in its review of the claims file, there is a question as to whether an NOD was timely filed with respect to the AOJ's denial of the appellant's claim for payment or reimbursement of medical care expenses incurred for treatment from January 19 to January 24, 2011.

Pursuant to applicable law and regulations, an appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014).  A claimant, or his representative, must file an NOD with a determination by the AOJ within one year from the date that that agency mails notice of the determination to him; otherwise, that determination becomes final.  38 U.S.C.A. § 7105(b)(1) (West 2014); 38 C.F.R. § 20.302(a) (2014).  Rules for computing the time limits are set forth at 38 C.F.R.     § 20.305 (2014). 

According to the chronology detailed in the May 2013 SOC, the appellant filed claims for payment or reimbursement of medical care expenses incurred for treatment of the Veteran from January 19, to January 24, 2011 on March 30, 2011.  An administrative decision denying such claims was issued on April 1, 2011.  A NOD objecting to this denial was received from the appellant on November 19, 2012.  Such filing is well beyond the one-year period from notification of the denial for filing an NOD.  Thereafter, in a May 2013 SOC, the AOJ appears to have mistakenly included the appellant's claim as being an issue on appeal.  The appellant subsequently filed a substantive appeal in July 2013.

Under the provisions of 38 U.S.C.A. § 7105(d)(3) (West 2014) and 38 C.F.R.           § 19.34 (2014), timeliness is an appealable issue; however, an initial decision on that issue must be made by the AOJ.  Thus, the Board finds that a remand for AOJ consideration of the question of whether a timely NOD was filed, with notice to the appellant, and an appropriate time period for response, is appropriate.

In addition, various administrative documents are listed in the May 2013 SOC but are not contained in the claims file.  Such records include April 2011 administrative decisions denying the claims for payment or reimbursement of medical care expenses incurred by the Veteran from January 19 to January 24, 2011 as well as a November 2012 NOD.  The Board had attempted to obtain these records administratively without success.  On remand, these records should be associated with the claims file.

Further, and in the event that the AOJ determines that the appellant's NOD had been timely filed, additional development is necessary to determine whether the Veteran had Medicare coverage prior to his death.  The appellant's claim for reimbursement or payment of medical expense had been denied by the AOJ on the basis that the Veteran had medical insurance coverage under Medicare.  The appellant argues that the claims for reimbursement had been submitted to Medicare but were denied on the basis that the Veteran's coverage had been terminated on his dates of service.  In support of the appellant's claim, it submitted a Medicare Part B Remittence Notice which shows that the reimbursement claims had been denied under reason code "PR-27," which, according to the Centers for Medicare and Medicaid Services (CMS) is used in cases where expenses were incurred after coverage was terminated.  It is unclear why this claim had been denied by CMS as the record suggests that the Veteran had coverage under Medicare.  Therefore, on remand, the AOJ should contact CMS to determine whether any of the expenses incurred as a result of the treatment received at South Palm Beach Nephrology from January 19 to January 24, 2011 were covered by Medicare Part A or Part B.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Associate with the record the April 2011 administrative decisions denying the appellant's claims for payment or reimbursement of medical care expenses incurred by the Veteran from January 19 to January 24, 2011 and the November 2012 NOD submitted by the appellant, as listed in the May 2013 SOC.

2.  Provide the appellant with an SSOC that addresses the question of whether a timely NOD has been filed with respect to the April 2011 denial of the claims for payment or reimbursement of medical care expenses incurred by the Veteran from January 19 to January 24, 2011.  The appellant is to be afforded the provided with the opportunity to present evidence and/or argument on that question and to appeal the timeliness determination, if desired.

3.  If it is determined that the appellant filed a timely NOD, contact the Centers for Medicare and Medicaid Services to determine whether any of the expenses incurred as a result of the treatment rendered at South Palm Beach Nephrology from January 19 to January 24, 2011 were submitted to and/or covered by Medicare Part A or Part B.  If any such claim had been denied by the Centers for Medicare and Medicaid Services, the reason for such denial should be determined. 

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After accomplishing all requested action, as well as any additional action deemed warranted by the Veterans Claims Assistance Act of 2000, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the appellant an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

